DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 15-25, in the reply filed on November 18, 2021 is acknowledged.  The traversal is on the ground(s) that Group I and Group II shares a technical feature that is patentable.  This is not found persuasive because the two group does not appear to have shared technical feature. Group I is directed to an electrochemical electrode while Group II is directed to a method of making a sensor, and there isn’t sufficient overlapping for a shared technical feature. Nevertheless, claim 15 is not patentable (see below rejection), thus, even if there is a shared technical feature, such feature is not allowable based on the rejection. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16-21 and 23-25, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Specifically, most of the claims are not written with consisting terms to describe an object. For example, “film material”, “polymer film material”, “sheet” and “electrode” appear to describe the substrate in possible the same and/or different stages/steps. In addition, some steps are missing an object, thus it is unclear what are these steps are being performing on. Examiner attempts to point out most of the corrections as below. However, Applicant should rewrite these claims in a conventional claim format that is in conform with current U.S. practice. 
Regarding claim 16, line 2, the phase “the treatment method” renders the claim indefinite as there is insufficient antecedent basis for this limitation in the claim. For purpose of examination, the treatment method is considered to be “the decontamination method. It is unclear if “a polymer film material” is the same as the “a film material” in claim 1. “Them” in lines 3 should be corrected to “the cut polymer film material” or “sheets”. It is unclear if “such as acetone and ethanol” is a required limitation. 
For purpose of examination, “acetone and ethanol” are considered to be optional limitation. It is unclear what are the steps of ultrasonic treatment and removing oil dirt are preforming on as there are different polymer film material, sheets, film material all 
Regarding claim 17, the claim should be corrected to specify if the limitations after “:” are the steps of the method for depositing the polydopamine layer. “A polydopamine layer” should be corrected to “the polydopamine layer”. The term “the cleaned sheet” renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. There is not cleaning or sheet in claim 15. “It” should be corrected to specify what is intended to be. For purpose of examination, “the cleaned sheet” and “it” are considered to be “the film material. It is unclear if the limitation inside of the ( ) are required or optional. It is not the proper way to recite claimed limitation. For purpose of examination, the limitations inside ( ) are considered to be option, however, Applicant should clarify what is intended, without adding new matter. It is unclear what is being oxidizing in are for 24 hours. It is unclear what is “the sheet” as there is insufficient antecedent basis for this limitation in the claim. It is uncleared what is being immersed and cleaned in deionized water for 8 hours and dried in a 80ºC. For purpose of examination, the film material are considered to be immersed and clean in deionized water and then dried before or after the formation of the polydopamine layer. 
Regarding claim 18, “a catalytic layer” should be corrected to “the catalytic layer”. “The dried sheet” renders the claimed indefinite. There is insufficient antecedent basis for this limitation in the claim as there is no drying or sheet limitations in claim 15. It is unclear what is being taken out for drying. “It” should be corrected to specify what is 
Regarding claim, 19, The dried sheet” renders the claimed indefinite. There is insufficient antecedent basis for this limitation in the claim as there is no drying or sheet limitations in claim 15. It is unclear if the limitation inside of the ( ) are required or optional. It is not the proper way to recite claimed limitation. For purpose of examination, the limitations inside ( ) are considered to be option, however, Applicant should clarify what is intended, without adding new matter. It is unclear what is being placed in the oven for annealing. The phase “quickly” is a relative term which renders the claim indefinite. The term “quickly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, any time duration is considered to be “quickly”. Applicant should clarity what is intended, without adding new matter. 
Regarding claim 20, “A carbon nanotube mesh layer” should be corrected to “the carbon nanotube mesh layer”. The claim should be corrected to specify if the limitations after “:” are the steps of the method for adsorbing the carbon nanotube mesh layer. “the electrode” renders the claimed indefinite. There is insufficient antecedent basis for this limitation in the claim as there is not electrode in claim 15. It is unclear if the limitation inside of the ( ) are required or optional. It is not the proper way to recite claimed limitation. For purpose of examination, the limitations inside ( ) are considered to be option, however, Applicant should clarify what is intended, without adding new matter. it 
Regarding claim 21, “the cleaned gold plated electrode” renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim as there is no cleaning or electrode in claim 15. It is unclear if the limitation inside of the ( ) are required or optional. It is not the proper way to recite claimed limitation. For purpose of examination, the limitations inside ( ) are considered to be option, however, Applicant should clarify what is intended, without adding new matter. “The electrode” renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, the limitation “the film layer can be subjected to one or more of the following treatments” renders the claim indefinite as it is unclear if the treatments are optional or not. “The sheet” renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. “The set electrode working area” renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. It is unclear what is crosslinking and curing” are preforming on. “The electrode” renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. It is unclear what is being stored in the refrigerator. “the working part of the electrode” renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim as there is not electrode in claim 15. It is unclear if the limitation inside of the ( 
Regarding claim 24, as claim 24 overlaps the combination of claims 15 to 23, all the corrections listed above for claims 16-21 and 23 are applicable to claim 24 also. In addition, it is unclear what is “PI slice” in step 1. 
Regarding claim 25, it is unclear what is being added to the chloroplatinic acid solutions, what is being shake vigorously and what stands at room temperature of 24 hours. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 17, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN105232058A) in view of Lin (CN104831261A) and Li (CN101101273A), and further evidenced by Yamashita (US20200258651). 

Cai does not explicitly teach step 2 and step 5. However, Lin teaches a method of making a gold film material based electrode (abstract, paragraph 0002) and discloses a polypoamine layer is formed on the surface of the substrate before forming the gold layer (step 2) (paragraph 0019and 0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a polydopamine layer on the surface of the substrate before forming the gold electrode as suggested by Lin in the method of making a sensor as disclosed by Cai because Lin teaches such polydopamine layer allow fixation of different electrode materials, such as gold, on the surface of the substrate in preparation of small size microelectrodes (paragraphs 0005 and 0019). 
Cai in view of Lin does not explicitly teach step 5. However, Li teaches a method of making a blood sugar biosensor with gold film electrodes formed on a substrate (abstract, paragraphs 0002 and 0011) and discloses a carbon nanotube containing reaction layer is formed on the electrode which is formed on the substrate (paragraphs 0010-0012 and 0019-0021) (adsorbing a carbon nanotube mesh layer on the surface of the film material). Carbon nanotube is a three dimensional mesh structure element is 
Regarding claim 17, Lin teaches to clean the substrate (paragraphs 0009 and 0017), then place the substrate tris solution of dopamaine at pH value of 8.5 at 2ml=g/mL concentration, wherein dopamine hydrochloride is a common form of dopamine, wherein the dopamine aqueous is oxidized in the air to obtain polydopamine to adhere and fix to the substrate (paragraph 0019). “Bleaching shaker” is not art recognized term and the claim does not specify its function. It is also unclear what is being placed in the bleaching shaker, thus, any form of surface or holder is considered to read on the bleaching shaker limitation. It is reasonably expected the substrate is placed some form of holder or substrate when being contacted with dopamine solution in the air. Lin teaches a layer of polydopamine is formed on the surface of the substrate (paragraph 0009 and 0019). Lin also teaches the substrate is rinsed with deionized water (paragraph 0047) and dried at 80ºC (pargraph 0030). It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, such as the oxidization in air duration and cleaned in deionized water duration, through routine experimentation in the absence of showing of criticality. In re Aller, USPQ 233 (CCPA 1955).
 In re Aller, USPQ 233 (CCPA 1955). The resulting gold film is considered to be bright, compact and firm as the gold film is solid form and the claim does not specific how bright, compact and firm is film intended to be. 
Regarding claim 22, Cai in view of Lin and Li teaches steps 2 to 4 are preformed sequentially. 
Regarding claim 23, the limitation of “the film layer can be subjected to one or more of the following treatments” renders the limitation of this claim as optional. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN105232058A) in view of Lin (CN104831261A) and Li (CN101101273A), and further evidenced by Yamashita (US20200258651) as applied to claims 15, 17, 19 and 22-23 above, and further in view of Zhou (US20140110693).
Regarding claim 16, Gao teaches the thickness of the substrate is 0.05-3mm which is inside the claimed ranges (pargraph 0039). Gao also teaches the substrate is polymer, such as polyimide (PI) (paragraph 0009). It is conventional to cut the larger piece of substrate material to a smaller desired dimension. (cutting a polymer film material having a thickness of at least 20üm into sheets respectively). Gao does not  In re Aller, USPQ 233 (CCPA 1955). It is also the position of the examiner that removing oil dirt on the surface is an intrinsic property of cleaning polymer with acetone and water. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the substrate by ultrasonic in deionized water as suggested by Zhou in the method of making a sensor as disclosed by Cai in view of Lin and Li because Zhou teaches such step facilitate the cleaning of the polymer substrate (paragraph 0040).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN105232058A) in view of Lin (CN104831261A) and Li (CN101101273A), and further evidenced by Yamashita (US20200258651) as applied to claims 15, 17, 19 and 22-23 above, and further in view of Iwamoto (US5212018).
In re Malagari, 182 USPQ 549. it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, such as the plating duration, through routine experimentation in the absence of showing of criticality. In re Aller, USPQ 233 (CCPA 1955). The resulting black platinum layer is considered to be compact as the claim does not specify how compact is compact. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the platinum layer on the surface of the electrode using the electroplating method as suggested by Iwamoto in the method of making a sensor as disclosed by Cai in view of Lin and Li because Iwamoto teaches such plating method 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/           Examiner, Art Unit 1717